NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-1276
                                     _____________

                                   PAUL SCHIRMER,

                                                      Appellant

                                            v.

DOUGLAS PENKETHMAN, Principal of Middle Township Elementary School District;
 MICHAEL J. KOPAWSKI, Superintendant of Middle Township Elementary School
  District; CORPORAL JEFFREY DEVICO, Middle Township Police Department;
    DETECTIVE CLINTON STOCKER, Middle Township Police Department;
  DETECTIVE DOUGLAS OSMUNDSEN, Middle Township Police Department;
 DETECTIVE D. HOLT, Cape May County Prosecutor’s Office; Lt. F.N.U. FRAME,
                    Cape May County Prosecutor’s Office


                                      ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                   (No. 1-10-cv-01444)
                       District Judge: Honorable Renee M. Bumb
                                      ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 21, 2014
                                    ____________


        Before: FUENTES, FISHER, Circuit Judges, and JONES, District Judge1

                                (Filed: February 10, 2014)

1
 The Honorable C. Darnell Jones, II, U.S. District Court for the Eastern District of
Pennsylvania, sitting by designation.
                                       ____________

                                 OPINION OF THE COURT
                                      ____________
FUENTES, Circuit Judge:

       Paul Schirmer appeals from the grant of summary judgment to all defendants in

his false arrest claim under 42 U.S.C. § 1983, and his malicious prosecution claim under

the New Jersey Constitution. 2

       Schirmer was a fifth-grade school teacher in Middle Township, New Jersey. This

case stems from the allegations of two middle-school students who accused Schirmer of

inappropriately touching them. As a result, school officials initiated an investigation and

referred the case to the Middle Township Police, which worked with the Cape May

Prosecutor’s Office to initiate charges. Schirmer was suspended from his position,

arrested, and spent a number of hours in police custody.

       Schirmer was charged with one count of child endangerment under N.J.S.A.

2C:24-4a (one “who engages in sexual conduct which would impair or debauch the

morals of the child” or who “causes the . . . harm that would make the child an abused or

neglected child”) and two counts of criminal sexual contact under N.J.S.A. 2C: 14-2b

(“An actor is guilty of sexual assault if he commits an act of sexual contact with a victim

who is less than 13 years old and the actor is at least four years older than the victim”;


2
 The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367(a). This Court has
jurisdiction under 28 U.S.C. § 1291. Our review of the District Court’s decision to grant
summary judgment is plenary, and we apply the same standard as the District Court. See
Zimmerman v. Norfolk S. Corp., 706 F.3d 170, 175-76 (3d Cir. 2013) cert. denied, 134 S.
Ct. 164 (2013).
                                              2
sexual contact in turn contains a specific criminal purpose, an “intentional touching … of

the victim’s intimate parts for the purpose of degrading or humiliating the victim or

sexually arousing or gratifying the actor,” N.J.S.A. 2C:14-1d). Eventually, some of the

charges were dismissed for want of jurisdiction because the conduct was alleged to have

taken place outside of New Jersey, and the remaining charges were downgraded and

eventually dismissed upon defense motion. Schirmer was later reinstated to his position.

       Upon reviewing the evidence, the District Court dismissed the claims against all

defendants, in part, on the basis that there was no issue of material fact as to probable

cause, which disposed of both claims against all defendants. Schirmer v. Penkethman,

2012 WL 6738757, at * 9-11 (D.N.J. Dec. 31, 2012). After a careful review of the record

and the parties’ arguments, we find no basis for disturbing the District Court’s persuasive

and well-reasoned findings. We therefore affirm the judgment for substantially the same

reasons set forth in the District Court’s opinion.




                                              3